Case 2:18-cv-05171-JS-AYS Document 50 Filed 02/26/20 Page 1 of 1 PageID #: 291


                                                                                  FILED
                                                FILE
February 26,2020                           IN                                         CCl/RT ^.b.N-Y,

Honorable Judge Joanna Seybert         .        rrn q g 2020 ^            ^     FEB25 202fl ^
U.S. District Court
Eastern District ofNew York                      loi amh OFFICE           LONG ISLAND OFFICE
225 Cadman Plaza East                  LONG
Brooklyn, NY 11201

       Re: Manz v. Giaerasso et al and South Nassau Commum^ Hospital
            Docket No. 2:18-cv-0517!
                                                                      %




Dear Judge Seybert:

       I am a pro se Plaintiff in the above-captioned case. I write to respectfully request an

extension oftime from March 6,2020,to June 5, 2020, to file my opposition to the motion to

dismiss.


       This is my first request for an extension. I have conferred with opposing counsel about

this request for an extension. Opposing counsel does not object to the request. I thank the Court

in advance for its consideration.




Respectfully submitted.



Nancy Manz,Pro se Plaintiff



Cc: Mary Ellen Donnelly




                                                                                 RECEIVED
                                                                                 FEB 2 6 2020
